ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Corona et al. (US 20140203012) discloses, a microwave heating apparatus includes a cavity arranged to receive a load.  At least one microwave generator is configured to feed a plurality of microwaves into the cavity.  At least one image-capturing device and a control unit is adapted to obtain load volume information of the load within the cavity based on information recorded by the image-capturing device about at least one portion of the load, obtain load density information using at least one of a user input and information recorded by the image-capturing device about at least one portion of the load, determine load mass information based upon the load volume information and the load density information, determine a heating pattern based upon the load mass information and control the at least one microwave generator to provide the heating pattern within the cavity.
Hallgren et al. (US 20130186887 A1) discloses, a microwave heating apparatus and a method of heating a load using microwaves is disclosed.  The microwave heating apparatus comprises a cavity arranged to receive a load, a plurality of feeding ports for feeding microwaves from a plurality of microwave generators to the cavity, and a control unit.  The control unit is configured to obtain a desired temperature pattern within the cavity based on information about a plurality of regions of the load.  The control unit is also configured to determine a heating pattern comprising zones of different intensities corresponding to the desired temperature pattern, and control at least one of the plurality of microwave generators 
Yoshino et al. (US 6274859 B1) discloses, a high frequency heating apparatus for heating an object to be heated is provided with an electromagnetic wave emission device for emitting electromagnetic waves, a local heating device capable of heating an optional portion of the object by the electromagnetic waves emitted from the emission device, and a control device for controlling the local heating device.  The high frequency heating apparatus is further provided with a stage on which the object is placed, a protecting device for protecting the local heating device, a setting device and a detection device, so that the local heating device, the electromagnetic wave emission device or the stage is controlled in accordance with the setting device or detection device.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The office of attorney Sonny Choi was called on 04/22/2021 regarding an authorization for this examiner’s amendment:
In claim 1:
In line 11, after “the cooking chamber”, insert “and in parallel to the rotating plate”, 
In line 13, after “the rotating plate,”, delete “and”,
In line 15, after “the rotation of the rotating plate”, insert “, and configured to move 
The amendments above result in amended claim 1 to appear as (insertions underlined):
1.	(Currently Amended)	A cooking apparatus comprising:
a cooking chamber;
a rotating plate rotatably installable at a bottom of an inside of the cooking chamber, the rotating plate divided into a plurality of areas formed on a top surface thereof; 
an inputter configured to receive information on first cooking object and second cooking object;
a temperature sensor configured to measure a temperature of at least one of the plurality of areas;
an area position sensor configured to sense a position of each of the plurality of areas;
a rotational angle sensor configured to sense a rotational angle of the rotating plate;
a first heater installed in the cooking chamber and in parallel to the rotating plate, configured to supply heat to a first area of the plurality of areas in which the first cooking object is disposed when the first area is moved to a heating position according to a rotation of the rotating plate, [[and]] configured to supply heat to a second area of the plurality of areas in which the second cooking object is disposed when the second area is moved to the heating position according to the rotation of the rotating plate, and configured to move up and down with respect to the rotating plate in order to increase or decrease intensity of the heat to the first area or the second area when the first area or the second area is in the heating position; and
a controller configured to control operations of the rotating plate and the first heater by 
wherein, the controller is configured to 
determine a first level and a first supply time based on the information on the first cooking object,
determine a second level and a second supply time based on the information on the second cooking object,
control the rotating plate to pause the rotation for the first supply time when the first area is at the heating position,
control the first heater to supply heat to the first area with the first level when the first area is at the heating position,
control the rotating plate to pause the rotation for the second supply time when the second area is at the heating position, and
control the first heater to supply heat to the second area with the second level when the second area is at the heating position.
Cancel claims 13-20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                     
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:




Regarding claim 1, claim limitation “an inputter configured to receive information” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “inputter” coupled with functional language “configured to receive information” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. “inputter” is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in paragraph 0077 cited: “The inputter 850 may receive various user commands or various pieces of information related to the operation of the cooking apparatus 1.  According to one embodiment, the inputter 850 may be embodied using at least one of various physical buttons, a keyboard device, a knob, a stick-type operation device, a mouse device, a jog & shuttle, a trackball, a track pad, a touch pad, and a touch screen”; therefore inputter is construed as least one of various physical buttons, a keyboard device, a knob, a stick-type operation device, a mouse device, a jog & shuttle, a trackball, a track pad, a touch pad, and a touch screen.  
Regarding claim 1, claim limitation “a controller configured to control operations” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
in paragraph 0218-0221 cited: “[0218] The controller 400, according to one embodiment, may be embodied using a micro controller unit (MCU) or a central processing unit (CPU) including at least one semiconductor chip and related components.  The MCU or CPU may be provided in the electronic component chamber of the cooking apparatus 1 and may be provided, for example, to be installed on a substrate mounted in the electronic component chamber. [0219] The controller 400 may perform the above-described operation by executing a program for implementing various operations of the controller 400. In this case, the program executed by the controller 400 may be stored in the storage 410 and may then be called up by the controller 400 to be transmitted to the controller 400 as necessary. [0220] The storage 410 may be provided to communicate with the controller 400 through a circuit, a conducting wire, or the like, and may temporarily or permanently store various pieces of data, programs, or the like necessary for the operation of the controller 400.  For example, the storage 410 may store information on cooking conditions of a cooking object or various pieces of information on a cooking operation mode of the cooking apparatus 1.  The controller 400 may generate control signals with respect to components on the basis of the information on the cooking conditions of the cooking object or the various pieces of information on the cooking operation mode of the cooking apparatus 1. [0221] The storage 410 may include a main memory device and/or an auxiliary memory device.  The main memory device may be embodied using various types of storage medium such as a read-only memory (ROM) and a random-access memory (RAM).  The auxiliary memory device may be embodied using various storage media capable of storing information such as a solid state drive (SSD), a hard disk drive (HDD), a compact disc, a laser  therefore controller is construed as a micro controller unit (MCU) or a central processing unit (CPU) including at least one semiconductor chip and related components which is in communication with the memory device through a circuit, a conducting wire, or the like, wherein the memory device may temporarily or permanently store various pieces of data, programs, or the like necessary for information on cooking conditions of a cooking object.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance
Allowance of claims 1-8, and 12 is indicated because the prior art of record (Kawata in view of Nobue) do not disclose/suggest the combination of “a rotating plate is divided into a plurality of areas, wherein a first and second cooking object is respectively disposed on a first and second area of the plurality of areas of the rotating plate, a first heater is configured to move up and down with respect to the rotating plate in order to increase or decrease intensity of the heat to the first area or the second area when the first and second area of the plurality of areas of the rotating plate is respectively moved to a heating position of the first heater by the rotating plate, based on the information received from an inputter, a temperature sensor, the area position sensor or the rotational angle sensor, the rotating plate is controlled by a controller to pause the rotation when the first area of the plurality of areas in which the first cooking object is disposed on the rotating plate at the heating position for the first heater to supply heat with a first determined supply time with a first determined level, and wherein the rotating plate is controlled by the controller to pause the rotation when the second area of the plurality of areas in which the second cooking object is disposed on the rotating plate at the heating position for the first heater to supply heat with a second determined heat supply time with a second determined level” as cited in claim 1.
The prior art of record (Kawata in view of Nobue) do not disclose the combination of elements above. Kawata discloses, a single cooking object is disposed on the rotating plate for a movable heater to uniformly heat the single cooking object. Nobue teaches a single cooking object is disposed on the rotating plate for a heater to uniformly heat the single cooking object, wherein the rotating plate is configured to stop its rotation to uniformly heat the single cooking object as need.
However, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Kawata), such as “a rotating plate is divided into a plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761